Citation Nr: 1449558	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an earlier effective date than May 2, 2008 for a 40 percent disability rating for lumbar discogenic disc disease, lumbar myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from March 1958 to February 1960 and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1995 rating decision denied service connection for a hip disability; the Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, and the issue was denied by a July 2002 Board decision.  

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a hip disability has been received since the July 2002 Board decision.

3.  The May 2, 2008 VA examination is the first evidence of record indicating that the Veteran's lumbar discogenic disc disease increased in severity, warranting a 40 percent disability rating.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision is final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002 and Supp. 2013); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received since the July 2002 denial of service connection for a hip disability to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).

3.  The criteria for an effective date earlier than May 2, 2008, for the assignment of a 40 percent disability rating for lumbar discogenic disc disease are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through a VCAA letters dated in December 2006 and October 2008, the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  The Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in December 2009 and January 2010.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, lay evidence, and VA examination reports.  No additional pertinent evidence has been identified by the Veteran.


New and Material Evidence - Hip Disability

The Veteran seeks to reopen a claim of entitlement to service connection for a hip disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the record shows that a claim of service connection for a hip disability was originally denied in March 1995.  The Veteran filed a notice of disagreement regarding the rating decision and a statement of the case was issued in August 1999.  The issue was finally denied by the Board in a July 2002 decision.  The July 2002 decision became final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002 and Supp. 2013); 38 C.F.R. § 20.1100 (2014).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final Board decision in July 2002, VA has received additional evidence, including VA treatment records.  The claim was denied in July 2002 due to a lack of a diagnosed hip disability.  The Veteran has since been diagnosed with degenerative changes of both hips.  Therefore, the Board finds that this evidence constitutes new evidence as it was not previously before agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.  The issue of entitlement to service connection for a low back disability is discussed in the remand portion below.  The issue of entitlement to service connection for a hip disability is discussed in the remand portion below.  

Earlier Effective Date - 40 Percent Rating for Lumbar Spine

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (West 2002). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 

Thus, as seen in the regulations above, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, the RO assigned an effective date of May 2, 2008, the date entitlement arose.  

The Veteran submitted a claim for an increased rating in October 2006.  The Veteran was afforded a VA examination in December 2006.  Neither the Veteran's treatment records nor the VA examination indicated that a 40 percent disability rating was warranted.  

Subsequently, the Veteran submitted a notice of disagreement in September 2007.  While processing his appeal, the Veteran was afforded a VA examination in May 2008.  This examination report contains the first evidence that the Veteran's lumbar spine disability met the criteria for a 40 percent disability rating.  

The Veteran now asserts that the evidence would have shown that he met the criteria had an examination been provided earlier.  He specifically asserts that the effective date should be September 27, 2007.  

The Board notes that the September 27, 2007 date is derived from his notice of disagreement with the denial of his original claim.  It is not the date of claim.  Additionally, the Veteran was afforded a VA examination earlier in the claims process subsequent to his original claim that failed to show that the 40 percent criteria were met.  VA had no obligation to provide a second examination simply due to the submission of a notice of disagreement.  

The record also contains VA treatment records from that time period that fail to show a disability meeting the criteria for a 40 percent rating.  The Veteran had the opportunity to submit his own evidence to indicate that his disability had worsened, but the Board notes that the evidence of record did not indicate that a 40 percent disability was warranted until the May 2, 2008 VA examination.
  
In conclusion, there is no legal entitlement to an earlier effective date in this case.  
The requested effective date is not the date of claim, the date entitlement arose, or the date it was factually ascertainable that the disability worsened.  The RO appropriately assigned an effective date associated with the date entitlement arose.  As the preponderance of the evidence is against the claim for an earlier effective date of an increased rating of 40 percent for lumbar discogenic disc disease, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability is reopened.

Entitlement to an earlier effective date than May 2, 2008 for a 40 percent disability rating for lumbar discogenic disc disease, lumbar myositis is denied.  



REMAND

The Veteran asserts that he has a hip disability that is causally or etiologically related to service or causally and etiologically related to his service-connected disabilities.  The Board notes that no VA examination of the hip has been conducted and no medical nexus opinion is of record.  Therefore, the Board finds that a VA examination is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hip symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his hip.  The examiner should review the claims file, note all diagnoses related to the hips, and address the following question:

a.)  Is it at least as likely as not that the Veteran's diagnosed hip disability is causally or etiologically related to service?

b.)  Is it at least as likely as not that the Veteran's diagnosed hip disability is causally or etiologically related to OR aggravated by (permanently worsened by) his service-connected lumbar spine disability?

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


